Exhibit 10.1

 

SEPARATION AGREEMENT

 

 

This Separation Agreement (“Agreement”) dated as of February 29, 2008 is by and
between Force Protection, Inc., a Nevada corporation (the “Company” or “Force
Protection”), and Michael Durski (the “Executive”).

 

IT IS HEREBY AGREED AS FOLLOWS:

 

1.                                       The payments and benefits under this
Agreement are in consideration of the Executive’s waiver and release in
Section 9 hereof and covenants in Section 13 hereof.

 

2.                                       The Executive and the Company agree
that the Executive’s last day of employment with the Company will be on
February 29, 2008 (the “Date of Termination”), whether or not Executive revokes
this Agreement pursuant to paragraph 11 below.

 

3.                                       The Company will pay the Executive, on
a bi-weekly basis, commencing on the first business day following the Effective
Date (after the expiration of the Revocation Period as defined in Section 11), a
severance amount equal to his current annual basis salary for a period of one
year (26 bi-weekly payments), reduced by applicable tax withholding (“Severance
Benefits”).

 

4.                                       The Company will pay the Executive any
accrued and unpaid vacation pay, in the amount of $10,000, reduced by applicable
tax withholding, in the next regular payroll after the Date of Termination.
Further, Executive agrees to cooperate with the Company to facilitate the
removal of certain security equipment installed at the home of the Executive
with ADT at a mutually agreed to date and time.

 

5.                                       The Executive will receive separate
written notice of his right to elect continuation coverage under the Company’s
medical, dental and vision insurance plans, subject to the terms and conditions
of COBRA and the applicable plan(s) in effect for active employees from time to
time. If Executive timely elects continuation coverage under COBRA, then,
subject to Executive’s execution and non-revocation of this Agreement, the
Company will pay the employer portion of the premium cost of such insurance for
a one year period following the Date of Termination. Notwithstanding the
foregoing, in the event Executive becomes reemployed with another employer and
becomes eligible to receive welfare benefits from such employer, then the
benefits described above shall be secondary to such benefits during the period
of Executive’s eligibility.

 

6.                                       The Company and the Executive agree
that as of the Date of Termination there are no other amounts or benefit due to
the Executive through such date or thereafter from or under any other plan,
program (including gainsharing), policy or agreement of the Company, as well as
any other individual employment agreement with the Executive. Except as
otherwise provided in this Agreement, the Executive acknowledges that he has
been paid all wages or other compensation and benefits due him in connection
with his employment and that he has received any paid or unpaid leave that he
has requested.

 

 

1

--------------------------------------------------------------------------------


 

7.                                       Effective as of the Date of
Termination, the Executive hereby resigns as a member of the board of directors
of all subsidiaries or affiliates of the Company as well as any other positions
held with such subsidiaries or affiliates effective as of the Date of
Termination and agrees to execute such other documents as may be requested by
the Company to implement such resignations.

 

8.                                       The Company shall indemnify the
Executive to the extent provided pursuant to the Company’s First Amended and
Restated By-Laws and Articles of Incorporation, as in effect on the Date of
Termination, and the Executive shall not be entitled to any other rights to
indemnification by the Company other than as set forth therein.

 

9.                                       (a)           Executive, for himself
and for Executive’s heirs, dependents, assigns, agents, executors,
administrators, trustees and legal representatives (collectively, the
“Releasors”) hereby forever releases, waives and discharges the Released Parties
(as defined below) from each and every claim, demand, cause of action, fee,
liability or right of any sort (based upon legal or equitable theory, whether
contractual, common-law, statutory, federal, state, local or otherwise), known
or unknown, which Releasors ever had, now have, or hereafter may have against
the Released Parties by reason of any actual or alleged act, omission,
transaction, practice, policy, procedure, conduct, occurrence, or other matter
from the beginning of the world up to and including the Effective Date (as
defined below), including without limitation, those in connection with, or in
any way related to or arising out of, Executive’s employment or termination of
employment or any other agreement, understanding, relationship, arrangement,
act, omission or occurrence, with the Released Parties.

 

(b)                                 Without limiting the generality of the
previous paragraph, this general release is intended to and shall release the
Released Parties from any and all claims, whether known or unknown, which
Releasors ever had, now have, or may hereafter have against the Released Parties
including, but not limited to: (1) any claim of discrimination or retaliation
under the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621-634, as
amended by the Older Workers’ Benefit Protection Act, P.L. 101-433 (“ADEA”),
including, but not limited to, all claims of age discrimination in employment
and all claims of retaliation in violation of the ADEA and any state — statute
or local ordinance barring age discrimination, Title VII of the Civil Rights
Act, the Americans with Disabilities Act, and the Employee Retirement Income
Security Act of 1974, as amended (excluding claims for accrued, vested benefits
under any employee benefit or pension plan of the Released Parties subject to
the terms and conditions of such plan and applicable law); (2) any claim under
the South Carolina Human Affairs Law and the South Carolina Wage Payment Statute
(3) any other claim (whether based on federal, state or local law or ordinance,
statutory or decisional) relating to or arising out of Executive’s employment,
the terms and conditions of such employment, the termination of such employment
and/or any of the events relating directly or indirectly to or surrounding the
termination of such employment, including, but not limited to, breach of
contract (express or implied),

 

 

2

--------------------------------------------------------------------------------


              tort, wrongful discharge, detrimental reliance, defamation,
emotional distress or compensatory or punitive damages, any other claim of
employment discrimination, retaliation, infliction of emotional distress,
defamation, invasion of privacy, tortious interference with contractual
relations, wrongful termination, outrage, promissory estoppel, or other
liabilities, suits, debts, claims for back pay, front pay, compensatory or
punitive damages, injunctive relief, severance pay, costs, reinstatement,
business expenses, commissions, bonuses, incentive compensation plans, or
payment or reimbursement under any health insurance or other employee benefit
plan, insurance premiums or other sums of money, grievances, expenses, demands,
controversies of every kind and description, whether liquidated or unliquidated,
contingent or otherwise and whether specifically mentioned or not, that exist or
might be claimed to exist at or prior to the date of this Agreement; and (4) any
claim for attorney’s fees, costs, disbursements and the like.

 

(c)                                  The foregoing general release does not in
any way affect: (1) Executive’s rights of indemnification to which Executive was
entitled immediately prior to the Date of Termination; (2) the right of
Executive to take whatever steps may be necessary to enforce the terms of this
Agreement, (3) any claims arising after the Effective Date, (4) or any claims
that may not be released by law.

 

(d)                                 For purposes of this general release, the
“Released Parties” means the Company, all current and former parents,
subsidiaries, related companies, partnerships, joint ventures and employee
benefit programs (and the trustees, administrators, fiduciaries and insurers of
such programs), and, with respect to each of them, their predecessors and
successors, and, with respect to each such entity, all of its past, present, and
future employees, officers, directors, members, stockholders, owners,
representatives, assigns, attorneys, agents, insurers, and any other person
acting by, through, under or in concert with any of the persons or entities
listed in this paragraph, and their successors (whether acting as agents for
such entities or in their individual capacities).

 

10.                                 Executive represents and warrants that, as
of the Effective Date of this Agreement, Executive has not filed or commenced
any suit, claim, charge, complaint, action, arbitration, or legal proceeding of
any kind against the Company or its subsidiaries or affiliates. Nothing in this
Agreement shall be construed to affect the Equal Employment Opportunity
Commission’s (the “Commission”) or any state agency’s independent right and
responsibility to enforce the law, nor does this Agreement affect Executive’s
right to file a charge or participate in an investigation or proceeding
conducted by either the Commission or any such state agency, although this
Agreement does bar any claim that Executive might have to receive monetary
damages in connection with any Commission or state agency proceeding concerning
matters covered by this Agreement.

 

11.                                 By signing this Agreement, Executive
expressly acknowledges and agrees that: (a) Executive has carefully read it and
fully understands what it means; (b) Executive has discussed this Agreement with
an attorney of Executive’s choosing before signing it; (c) 

 

 

3

--------------------------------------------------------------------------------


 

              Executive has been given at least twenty-one (21) calendar days to
consider whether to sign this Agreement; (d) Executive has agreed to this
Agreement knowingly and voluntarily and was not subjected to any undue influence
or duress; (e) the consideration provided Executive under this Agreement is
sufficient to support the releases provided by Executive under this Agreement;
(f) Executive may revoke Executive’s execution of this Agreement within seven
(7) days after Executive signs it by sending written notice of revocation as set
forth below (“Revocation Period”); and (g) on the eighth day after Executive
executes this Agreement (the “Effective Date”), this Agreement becomes effective
and enforceable, provided that Executive does not revoke this Agreement during
the revocation period. Any revocation of Executive’s execution of this Agreement
must be submitted, in writing, to Force Protection, Inc. 9801 Highway 78,
Building No. 1, Ladson, South Carolina 29456-3802, to the attention of the
Co-General Counsel, stating “I hereby revoke my execution of the Agreement.” The
revocation must be personally delivered to the Co-General Counsel or mailed to
the Co-General Counsel and postmarked within seven (7) days of Executive’s
execution of this Agreement. If the last day of the Revocation Period is a
Saturday, Sunday or legal holiday, then the revocation period will be extended
to the following day which is not a Saturday, Sunday or legal holiday. Executive
agrees that if Executive does not execute this Agreement or, in the event of
revocation, Executive will not be entitled to receive any of the payments or
benefits under this Agreement (other than provided for in paragraph 4).
Executive must execute this Agreement on or before 21 days after the Date of
Termination. Notwithstanding the foregoing, if Executive revokes this Agreement
pursuant to this paragraph 11 the provisions of paragraph 2 shall survive such
revocation.

 

12.                                 The Executive agrees that in exchange for a
portion of the Severance Benefits (which the Executive agrees constitutes
consideration for all commitments made herein in addition to anything of value
to which he is already entitled).

 

13.                                 In consideration of the Severance Benefits,
the Executive agrees to the following covenants:

 

(a)                                  Non-Compete.  For a 12-month period after
the Date of Termination, the Executive shall not directly or indirectly (without
the prior written consent of the Company):

 

i.                                          hold a 5% or greater equity
(including stock options whether or not exercisable), voting or profit
participation interest in a Competitive Enterprise, or

 

ii.                                       associate (including as an officer,
employee, partner, consultant, agent or advisor) with a Competitive Enterprise
and in connection with the Executive’s association engage, or directly or
indirectly manage or supervise personnel engaged, in any activity:

 

 

4

--------------------------------------------------------------------------------


 

(A)                              that is substantially related to any activity
that the Executive was engaged in with the Company or its affiliates during the
12 months prior to the Date of Termination (excluding as a director),

 

(B)                                that is substantially related to any activity
for which the Executive had direct or indirect managerial or supervisory
responsibility with the Company or its affiliates during the 12 months prior to
the Date of Termination, or

 

(C)                                that calls for the application of specialized
knowledge or skills substantially related to those used by the Executive in his
activities with the Company or affiliates during the 12 months prior to the Date
of Termination.

 

For purposes of this Agreement, “Competitive Enterprise” means any business
enterprise anywhere worldwide that either (A) engages in the manufacture and
sale of blast- and ballistic-protected wheeled vehicles for the US or foreign
militaries or (B) holds a 5% or greater equity, voting or profit participation
interest in any enterprise that engages in such a competitive activity.

 

(b)                                 Non-Solicit.  For a 12-month period after
the Date of Termination, the Executive shall not, in any manner, directly or
indirectly (without the prior written consent of the Company): (i) solicit any
Client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Company, (ii) transact business with
any Client that would cause the Executive to be engaged in a Competitive
Enterprise, (iii) interfere with or damage any relationship between the Company
and a Client or (iv) solicit anyone who is then an employee of the Company to
resign from the Company or to apply for or accept employment with any other
business or enterprise.

 

(c)                                  For purposes of this Agreement, a “Client”
means any client or prospective client of the Company or its affiliates to whom
the Executive provided services, or for whom the Executive transacted business,
or whose identity became known to the Executive in connection with his
relationship with or employment by the Company or its affiliates, and “Solicit”
means any direct or indirect communication of any kind, regardless of who
initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.

 

(d)                                 Confidential Information.  The Executive
hereby acknowledges that, as an employee of the Company, he had access to
confidential information of a special and unique nature and value relating to
the Company and its strategic plan and financial operations. The Executive
further recognizes and acknowledges that all such confidential information is
the exclusive property of the Company, is material and confidential, and is
critical to the successful conduct of the business of the Company. Accordingly,
the Executive hereby covenants and agrees that he

 

 

5

--------------------------------------------------------------------------------


 

 

              shall not at any time, directly or indirectly, divulge, reveal or
communicate any such confidential information to any person, firm, corporation
or entity whatsoever, or use any such confidential information for his own
benefit or for the benefit of others. Notwithstanding the foregoing, the
Executive shall be authorized to disclose confidential information (i) as may be
required by law or legal process after providing the Company with prior written
notice and an opportunity to respond to such disclosure (unless such notice is
prohibited by law), (ii) in any criminal proceeding against him after providing
the Company with prior written notice and an opportunity to seek protection for
such confidential information, and (iii) with the prior written consent of the
Company.

 

(e)                                  Survival.  Any termination of this
Agreement (or breach of this Agreement by the Executive or the Company) shall
have no effect on the continuing operation of this Section 13.

 

(f)                                    Validity.  The terms and provisions of
this Section 13 are intended to be separate and divisible provisions and if, for
any reason, any one or more of them is held to be invalid or unenforceable,
neither the validity nor the enforceability of any other provision of this
Agreement shall thereby be affected. The parties hereto acknowledge that the
potential restrictions on the Executive’s future employment imposed by this
Section 13 are reasonable in both duration and geographic scope and in all other
respects. If for any reason any court of competent jurisdiction shall find any
provisions of this Section 13 unreasonable in duration or geographic scope or
otherwise, the Executive and the Company agree that the restrictions and
prohibitions contained herein shall be effective to the fullest extent allowed
under applicable law in such jurisdiction.

 

(g)                                 Consideration.  The parties acknowledge that
this Agreement would not have been entered into and the benefits described in
Section 3 would not have been promised in the absence of the Executive’s
promises under this Section 13.

 

14.                                 This Agreement constitutes the entire
agreement between the parties and supersedes any and all prior contemporaneous,
oral or written agreements or understandings between the parties. No
representation, promise, inducement or statement of intention has been made by
the Released Parties that is not embodied in this Agreement. No party shall be
bound by or liable for any alleged representation, promise, inducement, or
statement of intention not contained in this Agreement. This Agreement cannot be
amended, modified, or supplemented in any respect except by subsequent written
agreement signed by all parties hereto.

 

15.                                 Executive agrees to indemnify and hold the
Released Parties harmless from and against any and all loss, cost, damage, or
expense, including, but not limited to, reasonable attorneys’ fees, incurred by
the Released Parties arising out of any action at law or equity, or any other
proceeding, they find necessary to enforce any of the terms, covenants or
conditions of the Agreement or due to a breach of this Agreement by Executive.
In the event a court determines that Executive has breached this Agreement,
specifically

 

6

--------------------------------------------------------------------------------


 

              including (but not limited to) reinstating or instituting any
legal or administrative proceeding against the Released Parties in violation of
any provision of this Agreement (other than proceedings brought pursuant to the
ADEA), Executive specifically acknowledges that he will return to the Company:
(i) the Severance Benefit, less $500; and (ii) any recovery Executive obtains as
a result of legal or administrative proceedings brought against the Released
Parties in violation of this Agreement.

 

16.                                 The Released Parties will have all of the
rights and remedies available at law and equity to enforce their rights under
this Agreement. Should it be held at any time by a court of competent
jurisdiction that any of the obligations, covenants or agreements set forth in
this Agreement are illegal, invalid or unenforceable, the validity of the
remaining parts, terms, or provisions shall not be affected thereby and any
illegal, invalid or unenforceable parts, terms or provisions shall be deemed not
to be a part of this Agreement.

 

17.                                 This Agreement shall be interpreted and
enforced in accordance with the laws of the State of South Carolina. Executive
consents to the exclusive jurisdiction of courts located in Charleston, South
Carolina, agreeing to waive any argument of lack of personal jurisdiction or
forum non-conveniens with respect to any claim or controversy arising out of or
relating to this Agreement, Executive’s employment with the Company, Executive’s
separation from that employment, and any other contact or communication
involving Executive and the Company.

 

18.                                 Unless the context otherwise requires, when
used in this Agreement, the singular shall include the plural, the plural shall
include the singular, and all nouns, pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine or neuter, as the identity of the
person or persons may require.

 

PLEASE READ CAREFULLY

 

I, MICHAEL DURSKI, EXPRESSLY ACKNOWLEDGE, REPRESENT AND WARRANT THAT I HAVE
CAREFULLY REVIEWED THIS AGREEMENT; THAT I FULLY UNDERSTAND THE TERMS, CONDITIONS
AND SIGNIFICANCE OF THIS AGREEMENT; THAT I HAVE HAD AMPLE TIME TO CONSIDER THIS
AGREEMENT; THAT THE COMPANY HAS ADVISED ME IN WRITING TO CONSULT WITH AN
ATTORNEY CONCERNING THIS AGREEMENT; THAT I HAVE HAD A FULL OPPORTUNITY TO REVIEW
THIS AGREEMENT WITH AN ATTORNEY AND HAVE DONE SO OR HAVE DECLINED TO DO SO; AND
THAT I HAVE EXECUTED THIS AGREEMENT KNOWINGLY, VOLUNTARILY, AND WITH SUCH ADVICE
FROM AN ATTORNEY AS I DEEMED APPROPRIATE.

 

7

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Agreement to be executed in its name and on its behalf,
all as of the date first written above.

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 /s/ Michael Durski

 

 

Michael Durski

 

 

 

 

 

 

 

 

Force Protection, Inc.

 

 

 

 

 

By:

 /s/ Michael Moody

 

 

Name:

 

Michael Moody

 

 

Title:

 

Interim CEO & President

 

8

--------------------------------------------------------------------------------